                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                    No: 7:18-CV-151-BO


LOVERN WASHINGTON,                           )
                                             )
                               Plaintiff,    )
                                             )
                       v.                    )                      ORDER
                                             )
NANCY A. BERRYHILL,                          )
                                             )
                               Defendant.    )


       This matter is before the Court on plaintiffs failure to respond to the Clerk of Court's

Notice to Plaintiff of Failure to Make Service Within 90 days [DE 5]. In the notice, plaintiff was

specifically warned that pursuant to 4(m), her claims against defendant would be dismissed

without prejudice unless she could demonstrate, within 14 days of the receipt of the notice, good

cause why service was not made on the defendant within 90 days following the filing of the

complaint. See id. The deadline set forth in the notice has passed, and the Court has received no

response from plaintiff.

       Accordingly, plaintiffs claims against Nancy A. Berryhill are dismissed without

prejudice for failure to make timely service in accordance with Rule 4(m) of the Federal Rules of

Civil Procedure. The clerk is DIRECTED to close the case.



SO ORDERED, this       J3 day of December, 2018.

                                            "'"2~'3¥-
                                             TERRENCE W. BOYLE
                                             CHIEF UNITED STATES DISTRICT JUDGE
